Citation Nr: 0218260	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active duty from February 22, 1973 to 
September 30, 1975, and active duty for training from 
April 25, 1987 to May 9, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  Within the referenced decision, the RO 
denied the veteran's claim seeking entitlement to service 
connection for a left knee disorder.  The notice of 
disagreement with this decision was received in August 
1990.  A statement of the case was issued in October 1990.  
The veteran's substantive appeal was received in February 
1991.  In April 1992 the veteran, accompanied by his 
accredited representative, appeared and presented 
testimony at a hearing on appeal before a Member of the 
Board in Washington, DC.  The Board remanded the case in 
August 1992 and in October 1995.

On January 17, 1997, the Board entered a decision denying 
the veteran's claim of entitlement to service connection 
for a left knee disorder.  The veteran, in turn, appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims ("the Court").  In an August 1998 
joint motion to the Court, the parties (the appellant and 
the VA Secretary) requested that the January 1997 Board 
decision be vacated with respect to the decision to deny 
entitlement to service connection for a left knee 
disability and the matter remanded back to the Board for 
readjudication.  By Order dated in August 1998, the Court 
granted the joint motion for remand and vacated that part 
of the Board's decision that denied service connection for 
a left knee disorder.

Upon reviewing the evidentiary record, the Board requested 
an opinion from a medical expert with the Veterans Health 
Administration (VHA).  The opinion of the VHA was received 
in March 1999.  The opinion was referred to the veteran's 
representative, and additional written argument was 
submitted to the Board in March 1999.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993).

On May 24, 1999, the Board again entered a decision 
denying the veteran's claim of entitlement to service 
connection for a left knee disorder.  The veteran again 
appealed the Board's decision to the Court.  The Court 
then entered an order in April 2001, which vacated the 
Board's May 1999 decision as to the issue of entitlement 
to service connection for a left knee disorder.  By way of 
the same Court order, such matter was remanded to the 
Board for readjudication, in addition to consideration in 
accordance with the Veterans Claims Assistance Act of 
2000, Pub. L. No 106-475, 114 Stat. 2096 (November 9, 
2000) (hereinafter "VCAA").

In October 2001 the veteran was provided with an 
additional personal hearing before the undersigned Member 
of the Board as the Member who presided over his April 
1992 hearing is no longer at the Board.  See 38 C.F.R. 
§ 20.707 ( the Member or Members who conduct the hearing 
shall participate in making the final determination of the 
claim.) 

Pursuant to authority granted by 38 C.F.R. § 19.9(a) 
(2002), the Board undertook additional development with 
respect to the veteran's claim of entitlement to service 
connection for a left knee disorder.  Such development 
included a request for the veteran's VA outpatient 
treatment records from the Washington, DC, VA medical 
center for the most recent treatment of the veteran's left 
knee.  In August 2002, the Board received relevant 
outpatient treatment records dated from November 2001 
through the present.  In August 2002 the veteran was also 
properly notified by letter of the Board's development as 
required by Rules of Practice 903.  At this time, copies 
of the newly acquired evidence were additionally provided 
to the veteran for his review, and he was advised that he 
could provide further evidence or additional argument with 
respect to the newly acquired evidence.  38 C.F.R. 
§ 20.903 (2002).  In response, the veteran submitted 
additional evidence which was received by the Board in 
October 2002.  In April, May, and August 2002, the Board 
also received additional evidence which was submitted by 
the veteran's accredited representative.  See 38 C.F.R. 
§ 20.1304 (2002) (effective February 22, 2002, 38 C.F.R. 
§ 20.1304 was revised by removing the requirement for a 
written waiver of RO consideration prior to review of 
evidence submitted directly to the Board.)

FINDING OF FACT

The veteran has been diagnosed with a current left knee 
disorder which is predominately manifested by arthritis; 
the medical evidence of record does not establish that the 
veteran's current disability is related to the injury he 
sustained in May 1987 during his active duty for training.


CONCLUSION OF LAW

A left knee disorder, to include arthritis, was not 
incurred in or aggravated during active military service 
or active duty for training.  38 U.S.C.A. §§ 101(16),(24), 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking entitlement to service connection for a left 
knee disorder, the veteran has received the degree of 
notice which is contemplated by law.  The RO has 
specifically provided the veteran with copies of relevant 
rating decisions, statements of the case, and supplemental 
statements of the case.  These documents notified the 
veteran of the evidence needed to substantiate a claim for 
service connection.  By way of the aforementioned 
documents, the veteran was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  In this 
manner, VA more narrowly assessed and articulated for the 
veteran his obligation to provide any outstanding 
evidence, if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for 
entitlement to service connection.  Finally, the RO's 
relevant rating decisions, statements of the case, and 
supplemental statements of the case provided the veteran 
with the reasons and overall rationale for the 
determination made regarding his claim.

In addition to the rating decisions, statements of the 
case, and supplemental statements of the case which were 
rendered by the RO during the pendency of this appeal, the 
Board itself provided the veteran with copies of the 
Board's January 1997 and May 1999 decisions.  Although the 
Board's decisions have no adjudicatory authority due to 
the Court's order for vacatur, in those decisions, the 
Board informed the veteran of the regulatory authority 
governing his claim for service connection.  For purposes 
of satisfying such regulations, the veteran was also put 
on notice regarding the need for medical evidence which 
established a relationship between his current left knee 
disorder and the injury he sustained during active duty 
for training.  The Board finds, therefore, that VA has 
adequately fulfilled its obligation to inform the veteran 
of evidence not previously provided to VA, but necessary 
for purposes of satisfying his merits-based claim seeking 
entitlement to service connection for a left knee 
disorder.  

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim for service connection.  Most 
notably, the RO has made reasonable efforts to develop the 
record in that the veteran's service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  Copies of the veteran's identified 
VA and non-VA treatment records have likewise been 
associated with the claims folder.  The veteran has been 
provided with relevant VA examinations and a VHA medical 
opinion was obtained.  Copies of the examination reports 
and the VHA medical opinion are of record.  In April 1992 
and again in October 2001, the veteran provided personal 
testimony before a Member of the Board.  Finally, the 
veteran has been informed in recent VA correspondence 
dated in September 2001 and August 2002 that he could 
submit additional argument in support of his claim seeking 
entitlement to service connection for a left knee 
disorder.  In response, the veteran and his accredited 
representative did in fact submit additional evidence and 
argument which has been associated with the veteran's 
claims folder.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the appellant in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
appeal is now ready for appellate review.

II.  Factual Background.

Review of the service medical records for the veteran's 
period of active duty from February 1973 to September 
1975, including reports of the enlistment and separation 
examinations, reflects no reference to complaints, 
diagnoses or findings of a left knee disorder.  On 
separation examination in September 1975, clinical 
evaluation of the musculoskeletal system, including the 
lower extremities, was normal.

The service medical records also include a May 1987 
Statement of Medical Examination and Duty Status which 
indicates that while on active duty for training in May 
1987, the veteran was driving a 1 and 1/4 ton M561 
military vehicle when the rear tire blew out, causing the 
veteran to be thrown around in the vehicle.  While trying 
to maintain control of the vehicle, he sustained a 
contusion of the left knee. At the time of physical 
examination on May 9, 1987, the veteran complained of low 
back pain, as well as pain and numbness in the left lower 
leg.  Examination of the left knee revealed mild pain 
without ecchymosis.  A subsequent treatment record noted 
that the veteran was status post motor vehicle accident 
and indicated that he made no complaints regarding the 
left knee.  Examination of the left knee showed 1+ 
Lachman's sign bilaterally without effusion or tenderness.  
The medial and lateral collateral ligaments were intact.  
The examiner indicated that x-rays of the left knee showed 
old medial femoral exostosis.  A September 1988 entry 
showed that the veteran reported pain in the left knee.  
Examination of the left knee revealed no effusion, no 
gross instability and pain with palpation over a large 
area of the joint.  There was no medial or lateral joint 
tenderness.  The examiner indicated that an x-ray of the 
left knee showed no significant bony abnormality.  The 
diagnoses included sprain strain left knee.  An undated 
report of Medical Examination for the purpose of retention 
noted the veteran reported bone and joint pain of the 
knees and that the left knee gave way occasionally.  The 
examiner indicated that there was crepitation of the left 
knee but full range of motion and no effusion. The 
clinical evaluation of the lower extremities was normal.

In February 1989, the veteran filed a claim seeking 
disability compensation benefits for among other things, a 
knee injury.  In March 1989, the RO requested and received 
copies of private clinical records of Dr. H. Wendell 
Tiller, reflecting treatment received by the veteran in 
1987.  On examination on May 25, 1987, the veteran 
reported the motor vehicle accident on May 9th.  He 
indicated that he was shaken up and hit his left knee.  
The veteran reported that he was seen by a doctor at that 
time who indicated that it was thought he had a chip in 
the left elbow.  He reported that currently, his left leg 
was completely numb.  Physical examination of the left 
knee was essentially normal.  X-ray study of the left knee 
showed old Pellegrini-Stieda's disease, or calcification 
of the medial collateral ligament. Anteriorly, where the 
veteran bumped the left knee over the patellar tendon and 
anterior joint capsule, there was apparently an old 
injury.  The calcified ligament was well attached.  On 
physical examination on July 13, 1987, the veteran 
continued to complain of left knee pain, primarily in 
front of the knee and not on the medial side where he had 
pain before.  The examination showed good motion of the 
knees.  The examiner indicated that the veteran had a 5 
percent disability of the left knee.

In written correspondence dated in August 1987, Dr. Tiller 
indicated that in his opinion the veteran suffered 5 
percent disability of left knee in the accident.

On VA orthopedic examination in August 1989, the veteran 
complained of instability of the left knee.  He reported 
that he was told during service that he had torn 
cartilage, but no surgery was done. He indicated that he 
wrapped the knee in ace bandages at time and had no 
medical treatment.  Physical examination revealed normal 
range of motion of the left knee with no effusion or 
warmth.  X-ray study of the left knee demonstrated mild 
degenerative changes, with osteophytes.  The relevant 
diagnosis was post-traumatic degenerative arthritis of the 
left knee.

VA outpatient treatment records from March 1991 to January 
1992 reflect at the time of physical examination in May 
1991, the veteran reported injuring the left knee in the 
motor vehicle accident and a lacerated left knee was 
noted.  Physical examination of the left knee revealed 
tender medial joint line.  There was no effusion and the 
knee was stable.  It was noted that x-rays were 
unremarkable.  A November 1991 entry noted the history of 
the left knee injury, and the veteran reported that he was 
told by a private physician that he had a ruptured 
meniscus.  He complained of cracking of the left knee and 
occasional giving way of the left knee.  On examination of 
the left knee, there was no swelling and full range of 
motion from 0 to 130 degrees.  The examiner indicated that 
the left knee was stable with no tender spots.  The 
assessment was arthralgia, left knee.  The veteran was 
seen in December 1991 and January 1992 for continued 
complaints of left knee pain.  Physical examination in 
January 1992 revealed retropatella crepitus and pain of 
the left knee.  Entries dated in September 1992 show that 
the veteran was involved in a motor vehicle accident that 
same month and complained of pain in the lower back and 
neck with lower extremity weakness.  There was no findings 
or diagnoses pertaining to the left knee.

In a May 1991 statement, a VA Chief Orthopedic Surgeon 
indicated that the veteran sustained a left knee injury in 
a motor vehicle accident two years earlier and treated as 
an inpatient.  It was indicated that he currently suffered 
from ongoing problems of giving way of the left knee, 
which was not amenable to surgery and treated with 
analgesics.

In April 1992, the veteran, accompanied by his accredited 
representative, appeared and presented testimony at a 
hearing on appeal before a Member of the Board in 
Washington, DC.  On that occasion, the veteran testified 
that while on active duty for training with the Army 
National Guard in May 1987, he was driving an Army vehicle 
when the left rear tire of the vehicle blew out.  He 
stated that in the process of controlling the vehicle and 
preventing it from going over a cliff, his knee hit the 
dashboard and he suffered a cut on the knee, as well as 
injuries to his forehead, left elbow and back.  The 
veteran noted that he received treatment immediately 
following the accident at the military hospital in Fort 
Jackson, South Carolina.  He testified that the cut on the 
knee was a 1 and 1/4 inch gash that was treated with 
antiseptic and wrapped in a bandage.  He testified that he 
returned for follow-up treatment a few days later, the 
knee laceration was still open and it was treated with 
medication and he was told he could go home.  He testified 
that he was told the cut on the knee would probably get 
better if he left it alone.  He indicated that no x-rays 
of the knees were taken.  He indicated that the following 
Monday, he sought treatment at a private clinic at which 
time he was seen by Dr. Tiller, an orthopedic surgeon.  
The veteran stated that he received treatment from Dr. 
Tiller, three times a week, from May 1987 to April 1989.  
He further noted that he moved to Washington, DC in April 
1989 and that he had been receiving treatment at the VA 
Medical Center in Washington, DC since that time.  He 
noted that his left knee gives way, which sometimes caused 
him to fall.  He testified that Dr. Tiller told him that 
there was damage to the ligament of the left knee and that 
surgery was the only way to correct the problem.  The 
veteran indicated that he was told by the treatment 
providers at the VA medical center that the patella was 
damaged.  The veteran further testified that he was unable 
to engage in certain physical activities because of his 
left leg symptomatology which also interfered with his 
ability to maintain gainful employment.

On VA orthopedic examination in May 1994, the veteran 
reported the inservice left knee injury and indicated that 
the diagnosis was contusion or abrasion.  He indicated 
that he continued to experience discomfort and pain in his 
left knee.  He noted that he was receiving continuous 
outpatient treatment for his knee.  On physical 
examination of the left knee, there was no swelling or 
deformity which was found in the joints.  The left knee 
was stable.  Left knee flexion was to 140 degrees with 
extension of 0 degrees.  X-rays of the left knee showed no 
gross abnormality. There was no final diagnosis regarding 
the left knee.

On VA examination of the left knee in January 1996, the 
veteran reported that at the time of the in-service injury 
of the left knee, he was told that he had a minor bruise. 
He complained of tenderness to palpation over the medial 
and lateral aspect of the lower part of the patella.  On 
examination, there was slight swelling in the left knee. 
No deformities or instabilities were noted.  On range of 
motion the left knee, flexion was 110 degrees and 
extension was 10 degrees less than 0 degrees.  The 
diagnoses included status post past history of left knee 
injury with persistent left knee pain.  X-ray study of the 
left knee demonstrated minimal degenerative arthritic 
changes.

On VA examination in March 1996, the examiner noted that 
the veteran suffered only a contusion of the left knee in 
the 1987 accident which was considered transitory.  In 
this regard, he commented that in his opinion, such injury 
argues against minimal arthritic changes indicated on X-
ray examination.

In March 1999, the Board requested an opinion from a 
medical expert with the VHA.  That expert was asked to 
review the veteran's claims folder and furnish an opinion 
on the following questions:

1. Based on review of the service medical records and 
pertinent postservice medical records, please state the 
diagnosis of the current left knee disability and whether 
it is as least as likely as not that the current left knee 
disability is the result of the 1987 vehicular accident.

2. Based on review of the evidence, including the opinions 
of Dr. Tiller and by the VA examiners in August 1989 and 
March 1996, does the veteran have traumatic arthritis as a 
result of the 1987 vehicular accident.

In response to the request for an opinion, Richard 
Schmidt, M.D., Staff Physician, Orthopedic Section, 
Minneapolis VA Medical Center, stated the following:

I have been asked to review an appeal by veteran 
(reference to claim no. omitted) regarding injuries to his 
knee.  This is in an expert opinion gained from review of 
the medical record. This is in reference to an injury of 
the patient's left knee.

A brief history shows that the patient was on active duty 
in the military from February of 1973 to September of 
1975.  There is no history of knee disability during that 
period of time.

The patient again served in the military service in 1987.  
The history shows that he was driving a military vehicle 
when a rear tire blew-out causing the veteran to be thrown 
around in the vehicle.  He maintained control but his knee 
was injured at that time.  The patient was evaluated by a 
private physician near where the injury occurred as well 
as later by a military physician.

According to medical records, the knee showed evidence of 
a knee contusion but there were no intra-articular 
abnormalities noted.  He was noted, on x- ray to have a 
Pellegrini-Stieda lesion of the medial femoral condyle.

Subsequently the patient has complained of continuing knee 
problems. In particular the patient is complaining of knee 
pain and now has developed degenerative arthritis of the 
left knee.  The question that has been asked is whether 
the present left knee disability is related to the 
vehicular accident of May, 1987.  The second part of that 
question is whether the accident of 1987 has created the 
traumatic arthritis.

After review of these records it is my medical opinion 
that the patient's primary injury in May of 1987 was a 
contusion of the left knee.  This seems to be well 
documented in the record.  The x-rays findings of a 
Pellegrini-Stieda lesion do not relate to the injury of 
1987 as they were old findings.  They are indicative of a 
prior knee injury.

Based on the medical records, it is my opinion that the 
patient sustained a contusion of the left knee in the 1987 
accident.  A contusion is expected to resolve and is not a 
cause for long-term disability.  There was no evidence at 
the time of the injury that he sustained an internal 
derangement of the left knee.

Subsequently the patient has developed degenerative 
arthritis of the left knee.  That is clear by the x-ray 
findings.  It is my opinion that the degenerative 
arthritis is not related to the vehicular accident of 
1987.  It is far more likely that family genetics, prior 
trauma and the incidence of degenerative arthritis in this 
patient's age group are the causes for his arthritis and 
not the injury of 1987.

In brief summary, this patient sustained a contusion of 
his left knee while in the military service.  A contusion 
resolves and does not result in long-term disability. 
Therefore, the degenerative arthritis that is now evident 
is much more likely to be caused by natural factors rather 
than this specific incident in May of 1987.

In October 2001, the veteran provided additional testimony 
regarding his left knee injury during active duty for 
training.  The veteran testified that he currently 
experiences excruciating pain in his left knee.  He 
indicated that when standing, his pain continues and 
often, his knee gave away.  

In August 2002 the RO received the veteran's most recent 
outpatient treatment records from the Washington, DC VA 
medical center.  The referenced records, dated from 
November 2001 through the present, indicate the veteran 
has received on-going treatment for his left knee.  A 
recent x-ray of the veteran's left knee dated in April 
2002 revealed continued mild degenerative changes.  

III.  Applicable Law.

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).   Service connection will be 
also granted for a disability resulting from disease or 
injury incurred in or aggravated while performing active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991).  Where the veteran served 90 days or more 
during a period of war or after December 31, 1946 and 
arthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of active duty, 
such disease shall be presumed to have been incurred in 
active duty, even though there is no evidence of such 
disease during the period of active duty.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. § § 3.307, 3.309 (2002).  With 
chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain in service will permit service connection of 
arthritis first shown as a clear-cut clinical entity at 
some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity. Continuity of symptomatology is 
required only where the condition noted during service or 
in the presumptive period is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. §3.303(b) (2002).  If service connection 
is established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  In addition, service connection may also 
be granted on the basis of post-service initial diagnosis 
of a disease where the physician relates the current 
condition to the period of service.  In such instances, 
however, a grant of service connection is warranted only 
when "all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d) (2002).

IV.  Analysis.

After a full review of the record, including the testimony 
of the veteran, the Board concludes that the preponderance 
of the evidence is against the claim for service 
connection for a left knee disability.  The Board is 
obligated to make a determination with respect to the 
credibility and probative value of the evidence of record.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that the veteran 
sustained a contusion of the left knee during active duty 
from training in 1987.  There is medical evidence of 
complaints of left knee pain during that period of service 
with no evidence shown of a diagnosis of arthritis of the 
left knee.  The record includes treatment records of Dr. 
Tiller showing that he examined the veteran shortly after 
the injury in May and July 1987.  The veteran reported 
that he hit his left knee in that accident and that 
history is credible as it is supported by the service 
medical records.  The veteran complained of left knee pain 
at that time.  However, the clinical findings in May 1987 
showed an essentially normal left knee, and in July 1987 
there was good motion of the knees.  In July and August 
1987, Dr. Tiller expressed the opinion that the veteran 
had a 5 percent disability of the left knee related to the 
1987 vehicular accident.  The Board finds that while the 
history reported by the veteran is accurate and credible, 
the opinions of Dr. Tiller have little probative value.  
The opinion merely states that the veteran has a 5 percent 
disability of the left knee, but fails to state with 
specificity a diagnosis or identify what the disability 
is.  In addition, the clinical findings shown in Dr. 
Tiller records show an essentially normal left knee, and 
Dr. Tiller failed to set forth any clinical findings to 
support his conclusion that there is a disability of the 
left knee, other than the complaints of left knee pain.

The report of VA orthopedic examination in August 1989 
shows that the veteran reported that he was told during 
service that he had a torn cartilage of the left knee. An 
x-ray demonstrated mild degenerative changes of the left 
knee.  The relevant diagnosis was post-traumatic 
degenerative arthritis of the left knee.  The Court has 
held that where a doctor's opinion was based upon reliance 
upon the veteran's account of his medical history and 
service background (an inaccurate account and history), 
that medical opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Lay statements, standing alone, do not 
provide a sufficient basis to conclude that a disability 
had its onset during service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board finds that the veteran's 
history as reported in the August 1989 VA examination 
report is inaccurate, as he did not have a torn cartilage 
in service, and is not credible thus, the findings and 
conclusions in the August 1989 VA examination report have 
no probative value as they were based on an inaccurate 
factual premise.

The May 1991 statement of the VA Chief Orthopedic Surgeon 
is of no probative value because it recites an inaccurate 
history of the veteran's inservice injury.  It is 
indicated that the injury was sustained two years earlier, 
which is inaccurate because the service medical records 
show that the injury occurred in 1987.  In addition, while 
the statement notes the inservice injury and ongoing left 
knee problems, it fails to relate the current knee 
pathology to the inservice injury in any way.  Therefore, 
the statement has no probative value as to the issue of 
whether the current left knee condition is the result of 
the inservice injury.

The January 1996 VA examination does contain an accurate 
history of the veteran's inservice injury.  The veteran 
reported that he had a minor bruise to the knee and 
complained of left knee tenderness.  The Board notes that 
there is no indication that the examiner reviewed the 
claims folder at the time of the examination.  The 
diagnosis was status post past history of left knee injury 
with persistent left knee pain.  The Board finds that this 
evidence is probative on this issue and must be weighed 
against the other credible and probative evidence of 
record.

The record includes a Compensation and Pension Exam 
Worksheet indicating that the January 1996 VA examination 
was inadequate and requested another examination.  It was 
instructed that the claims file should be made available 
to the examiner and the examiner should state an opinion 
as to whether the current knee disability is related to 
the inservice trauma.  Another examination was conducted 
in March 1996.  The examiner noted that, regarding the 
left knee, that the "C5" showed on examination after his 
injury that there was only a contusion which was 
considered transitory.  On review of the examination 
worksheet and the report of examination, the Board finds 
that the term "C5" is a typographical error and the 
examiner is referring to the claims file by that 
reference, because the only reference to a contusion in 
the record is in the service medical records.  The 
examiner determined that the medical evidence did not 
support a finding of minimal arthritic changes in the left 
knee.  The March 1996 VA examination report has probative 
value because the examiner reviewed the claims file, 
including the relevant service medical records, prior to 
making his conclusions.

Finally, the Board finds that the March 1999 VHA opinion 
is probative in the assessment of the etiology of the 
veteran's current left knee disability since the author is 
an expert in the field of orthopedics and also reviewed 
the veteran's entire record.  It was concluded that the 
veteran sustained a contusion of the left knee inservice 
which did not result in long-term disability.  In 
addition, it was concluded that any current degenerative 
arthritis was more likely to be caused by natural factors 
that the May 1987 injury.

The Board has considered the contentions and that 
testimony of the veteran.  The veteran has asserted that 
he suffers from left knee pain which had its onset at the 
time of the injury during service in 1987.  In April 1992, 
he testified that he suffered a laceration on the left 
knee and that it was treated with antiseptic and a 
bandage. While the veteran can testify as to the type of 
injury he sustained, if it is observable, which a 
laceration is, and while he is able to testify that he has 
had pain since the injury, he is not competent to provide 
evidence of the etiology of his left knee condition.  The 
Court has held that lay persons are competent to testify 
as to what they actually observed and what is within the 
realm of their personal knowledge. Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the Court has also held that 
lay testimony is not competent to prove a matter requiring 
medical expertise.  Grottveit v. Brown, 5. Vet. App. 91 
(1993).  The veteran is not medically trained and is not 
competent to testify as to the etiology of a left knee 
disability.

In view of the totality of the evidence of record, the 
Board concludes that the weight of the evidence is against 
the veteran's claim for entitlement to service connection 
for a left knee disability.  The Board has concluded that 
the opinions of Dr. Tiller and those included in the 
report of VA examination in August 1989 and the May 1991 
statement of a VA physician have little or no probative 
value.  The Board has conceded that the opinion contained 
in the January 1996 VA examination report has probative 
value.  However, the Board concludes that the opinions 
shown in the March 1996 VA examination report and the 
March 1999 VHA opinion have more probative value and that 
these two opinions outweigh positive evidence of record. 
The March 1996 and March 1999 opinion clearly were based 
on a complete review of the claims folder while there is 
no indication that the examiner reviewed the record prior 
to rendering the opinions in the January 1996 opinion.  
The Board finds that there is no medical evidence of 
arthritis in service or that it was manifested to a 
compensable degree within a year after discharge from 
active duty.  Thus, Board finds that the preponderance of 
the evidence is against a finding that the veteran has 
traumatic arthritis of the left knee as a result of the 
injury in service and therefore the chronicity provision 
of 38 C.F.R. § 3.303(b) is not applicable.  The Board 
further concludes that although the record shows that the 
veteran has complained of left knee pain since the time 
the injury, the preponderance of the evidence is against a 
finding that there is competent medical evidence relating 
a present left knee disability to the complaints of left 
knee pain of the veteran.  See Savage v. Gober, supra.

Accordingly, the Board concludes that entitlement to 
service connection for a left knee disability has not been 
established by the evidence of record.  In reaching its 
decision, the Board has considered the matter of 
resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule 
is only appropriate when the evidence is evenly balanced 
or in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in this instance as the weight of 
the evidence is against the claim.


ORDER

Entitlement to service connection for a left knee disorder 
is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

